STATE OF LOUISIANA

                  COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                                   NO.        2022    KW    1003

VERSUS


JAMIE       JOHN        DUPRE,           II                                                 SEPTEMBER           12,    2022




In    Re:              Jamie        John       Dupre,       II,    applying            for   supervisory               writs,
                       32nd        Judicial           District       Court,            Parish        of     Terrebonne,
                       No.    831966.




BEFORE:                THERIOT,           CHUTZ,      AND    HESTER,         JJ.


         WRIT          GRANTED.               The   trial        court' s ruling granting a mistrial
sua    sponte            is    vacated,             and    this    matter         is    remanded          to     the    trial
court       to     investigate                 whether       the       members         of    the     jury        overheard

any    comment( s)              made by juror number 57.    If the                                 court        finds    that
members           of         the  jury  overheard the    comment( s)                                 made        by     juror
number           57,         the         court      is     instructed             to    question            the        jurors
individually                  to    determine             whether      the    comment(        s)     would        have    any
influence              on     his    or       her    deliberation.            See      State        v.    Hills,        2019-
0466 (      La.    App.            1st    Cir.      7/ 9/ 19),     2019      WL    3024107.


                                                                 MRT

                                                                 WRC
                                                                 CHH




COURT       OF    APPEAL,            FIRST       CIRCUIT




              as'f- -         0
         DEPUTY          CLERK           OF   COURT
                       FOR    THE        COURT